I want to talk today about
United Nations reform, particularly about the way we
should serve and the way we should do business if the
United Nations is to play the role we want it to in the
twenty-first century.
The world is organized into independent States
and the primary obligation of Governments is to look
after their own people. This presents us with a
fundamental dilemma, for unless we also act
collectively on the basis of our common humanity, the
rich will become richer, the poor will become poorer,
and hundreds of millions of people will be at risk.
Thus, we need institutions whose primary obligation is
to our common humanity. Herein lies the importance of
the United Nations. It comprises Member States, but its
mission is, indeed, to serve the world's peoples. Its
Charter makes this very clear:
'We the peoples of the United Nations [are]
determined - to reaffirm faith in fundamental
human rights, in the dignity and worth of the
human person, in the equal rights of men and
women.'
Others, quite properly, will talk about structural
reform. But today I want to talk about reforms
designed to put our common humanity at the centre of
the agenda of the United Nations.
Canada sees five areas where bold steps are
required. The first area is the responsibility to
protect - the need to develop the rules and the
political will that would allow the international
community to intervene in countries to prevent a
humanitarian catastrophe.
Darfur is a human tragedy of immense
proportions.
(spoke in French)
We welcome the Security Council's support for
expanded engagement there, although we believe the
international response should be more robust. The
African Union, which has agreed to lead that effort,
must have the unswerving support of the international
community. Canada is offering $20 million to assist,
and we call on others to join in now.
(spoke in English)
It is good that the international community is
finally moving, but it has taken far too long. The
Security Council has been bogged down in debating
the issue. It has looked at whether Darfur is a threat to
international peace and security. It is considering
whether the tragedy qualifies as genocide, because
either could provide justification, under international
law, for intervention. The fact is, though, that, while
the international community struggles with definitions,
the people of Darfur struggle with disaster. They are
hungry, they are homeless, they are sick, and many
have been driven out of their own country. Tens of
thousands have been murdered, raped and assaulted.
War crimes and crimes against humanity are being
committed.
We must not let debates about definitions become
obstacles to action. We should not have to go through
such painful exercises to figure out how to respond to
humanitarian catastrophe. We need clear principles that
31

will allow the international community to intervene
much faster in situations like the one in Darfur.
Our common humanity should be a powerful
enough argument, and yet that is precisely what is
missing. Put simply, there is still no explicit provision
in international law for intervention on humanitarian
grounds. The 'responsibility to protect' is intended to
fill that gap. It says that we should have the legal right
to intervene in a country on the grounds of
humanitarian emergency alone. We should be able to
do so when the Government of a country is unwilling
or unable to protect its people from extreme harm as a
result of internal war, repression or, simply, State
failure.
The primary responsibility for the protection of a
State's own population lies with that State itself. We
are not arguing for a unilateral right to intervene in one
country whenever another country feels like it. It is
always preferable to have multilateral authority for
intervention in the affairs of a sovereign State. What
we seek is the evolution of international law and
practice so that multilateral action may be taken in
situations of extreme humanitarian emergency.
International law is moving in the right direction.
Existing instruments such as the Convention on
Genocide and human rights treaties acknowledge
Statesí obligations to their own people. The
establishment of the International Criminal Court and
criminal tribunals are further steps forward. Thus
customary international law is evolving to provide a
solid basis in the building of a normative framework
for collective humanitarian intervention. To speed it
along, however, Member States should now adopt a
General Assembly resolution recognizing the evolution
of sovereignty to encompass the international
responsibility to people. In turn, the Security Council
should establish new thresholds for when the
international community judges that civilian
populations face extreme threats; and for exploring
non-military and, if necessary, proportionate military
options to protect civilians. The responsibility to
protect is not a license for intervention; it is an
international guarantor of political accountability.
The second area I would speak to is the
'responsibility to deny', which encompasses the need
to ensure that weapons of mass destruction do not
under any circumstances spread to States or terrorists
prepared to use them, especially against innocent
civilians. Non-proliferation and disarmament remain
fundamental pillars of the commitment of the United
Nations to international peace and security.
In both cases, multilateralism has been
challenged by dramatic changes in the security climate,
and there is a clear need to make our systems stronger
and more responsive. Strict verification is the key.
The United Nations nuclear watchdog, the
International Atomic Energy Agency, needs stronger
tools, and it needs political support. We need more
rigorous controls on sensitive nuclear technology, and
the Security Council must be prepared to deal with
non-compliance effectively. The fact is that, as we all
know, determined proliferators have been able to
circumvent their treaty obligations. The United Nations
should establish a permanent inspection and
verification mechanism that can reinforce and
supplement existing verification systems.
More generally, and to show how far we have to
go on the disarmament agenda, and on the
responsibility to deny, the Conference on
Disarmament, charged with the responsibility for
negotiating new multilateral instruments, has not even
been able to agree on a work plan since 1998. Surely
the Conference must get back to productive work.
(spoke in French)
The third area is the 'responsibility to respect'
human beings, their dignity, their freedom and their
culture. I would like to talk about a broader notion of
human rights - one that can encompass individual
rights, the protection of collective rights and pluralism,
as reflected in the concept of cultural diversity. In fact,
the United Nations Development Programmeís recent
Human Development Report stresses that cultural
diversity is also tied in with freedom. That is why we
support a United Nations Educational, Scientific and
Cultural Organization instrument on cultural
promotion.
Since the United Nations Charter and the
Universal Declaration of Human Rights, humanity has
made remarkable strides in the area of human rights.
Conventions are now in place to protect a number of
rights: civil, political, economic, social and cultural.
But we must remain vigilant in the face of new forms
of abuse, such as international trafficking of people and
the horrifying child sex trade.
32

In addition to the protections afforded individual
rights, various conventions have also been concluded
to better protect minorities, to denounce racial
discrimination and to combat marginalization.
Nevertheless, it is apparent that the most divisive
conflicts result, more often than not, from attempts by
one group to prevent other groups from realizing their
perfectly legitimate economic, religious, social or
political aspirations. Entire communities are
threatened. Violence, civil strife and even failed States
ensue. Kosovo, Bosnia, the Great Lakes region in
Africa, and today Darfur are the most chilling
examples. The international community must take
vigorous action to protect individuals as well as
minority communities. It is not enough to simply
possess various legal instruments; they must be put
into practice. Institutions responsible for human rights
must reveal to the entire world those guilty of abuse -
be they armed groups, communities or Governments -
and take the necessary measures. The United Nations is
our moral conscience and it is up to us to act.
The fourth area is the responsibility to build. The
objectives of the Millennium Summit on poverty,
disease and global insecurity will come to naught if we
do not follow up on the Monterrey Consensus,
according to which genuine development requires a
holistic approach to such issues as debt, market access
and social investment.
That being said, as we have seen in Haiti over the
past 10 years, all the aid in the world will have only a
fleeting effect if a country does not have functioning
public institutions. We must build countries'
governance capacities and take the time to do it right.
The same is true for economic institutions. Those that
work well marshal the creative energies of local
entrepreneurs. That is the message of the United
Nations Commission on the Private Sector and
Development: a thriving economy is the product of
citizens' trust in their countryís public institutions. In
brief, development depends on governance.
Lastly, there is responsibility for the future,
which is to say the obligation we have to leave a better
world for our children. That is no small challenge. It
involves all aspects of our common heritage: health,
the environment, oceans, space. The new pandemics
demand our most urgent attention. AIDS, SARS and
the Ebola virus are sounding a terrifying alarm, but
scientists are predicting even worse diseases. The
World Health Organization must bolster its
surveillance systems. It must do a better job
coordinating its actions with those of other United
Nations bodies.
Beyond health issues lies the whole question of
managing our environment. It is gravely threatened.
Only international cooperation and technical assistance
can bring lasting solutions to such problems as access
to clean air and water. Furthermore, we need an oceans
policy that allows us to rebuild our fish stocks. Access
to fisheries must be better regulated under international
law. Simply put, the pillage of those global resources
must stop.
Space is our final frontier. It has always captured
our imagination. What a tragedy it would be if space
became one big weapons arsenal and the scene of a
new arms race. In 1967, the United Nations agreed that
weapons of mass destruction must not be based in
space. The time has come to extend that ban to all
weapons.
(spoke in English)
I have talked today about responsibilities. In
conclusion, let me mention one more: the
responsibility to act. We await the report of the
Secretary-Generalís High-Level Panel and we
anticipate substantial recommendations for reform.
Many countries are focused on the Security Council
and we should support reforms that will make it more
effective and will permit those countries which actively
support United Nations peacekeeping, development
and other activities to continue to have a meaningful
opportunity to serve.
But we must also look forward to
recommendations that go well beyond the Security
Council. For example, there is a need to set out
measures to facilitate an integrated response to the
diverse range of security challenges that each of us
faces, from the proliferation of terrorism to improving
United Nations coordination on development, health
and the environment. As individual countries, as
individual members of regional organizations, and as
participants in various international groups that form
around specific interests, we all must act to bridge the
differences that divide us and to forge an international
consensus for reform of the United Nations.
In another context, for instance, Canada has
proposed a special meeting at which leaders from 20 or
so countries in the developed and developing worlds
33

would get together to discuss our collective challenges
and responsibilities. This could very well include
providing a major boost to United Nations reform
efforts.
In any event, no matter how one comes at it, the
time has come for real reform of the United Nations.
All of us in this Hall and in our respective
Governments must put aside narrow interests and work
to common purpose to strengthen this universal
institution, whose activities give force to our common
humanity.
Four years ago, at the Millennium Summit, the
leaders of the world agreed that 'we have a duty - to
all the world's people, especially the most vulnerable'
(resolution 55/2, para. 2). That duty will not be
discharged unless we as Governments speak to the
dignity and to the freedom of every human being on
Earth, here at the world's meeting place of nations.